Exhibit 10.5

 

UNITED STATES STEEL CORPORATION 2002 STOCK PLAN

As Amended on April 26, 2005

 

1.  Objectives.  The United States Steel Corporation 2002 Stock Plan (the
“Plan”) is designed:

 

(a)    to promote the long-term financial interests and growth of the
Corporation and subsidiaries by attracting and retaining management personnel
with the training, experience and ability to enable them to make a substantial
contribution to the success of the Corporation’s businesses;

 

(b)    to motivate management personnel by means of growth-related incentives to
achieve long-range growth goals; and

 

(c)    to further the identity of interests of participants with those of the
stockholders of the Corporation through opportunities for increased stock
ownership in the Corporation.

 

2.  Definitions.

 

(a)    Board.  The Board of Directors of United States Steel Corporation;

 

(b)    Committee.  The Compensation & Organization Committee of the Board of
Directors of United States Steel Corporation, which will consist of not less
than three directors of the Corporation who are appointed by the Board of
Directors and who will satisfy the definition of “non-employee director” under
Rule 16b-3 promulgated under the Securities Exchange Act of 1934 or any
successor rule. In addition, in order to be a member of the Committee, a
director must be an “outside director” within the meaning of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder;

 

(c)    Corporation.  United States Steel Corporation (USS) and its (1)
wholly-owned and partially-owned subsidiaries including limited liability
companies (“Subsidiaries”) and wholly-owned and partially-owned subsidiaries,
direct and indirect, of Subsidiaries, and (2) joint ventures included within USS
or any entity described in (1) above;

 

(d)    Fair Market Value.  Such value of a Share as reported for stock exchange
transactions and determined in accordance with any applicable resolutions or
regulations of the Committee in effect at the relevant time;

 

(e)    Grant.  A Grant made under the Plan to a Participant in the form of an
Option, Restored Option, Stock Appreciation Right or Restricted Stock or any
combination thereof;

 

(f)    Participant.  An employee of the Corporation to whom a Grant is made;

 

(g)    Share.  A share of Steel Stock, which may be authorized but unissued or
issued and reacquired; and

 

(h)    Steel Stock.  United States Steel Corporation Common Stock, par value
$1.00.

 

3.  Eligibility.  Employees of the Corporation eligible for a Grant under the
Plan are all executive officers and others in responsible positions whose
performance, in the judgment of the Committee, affects the Corporation’s
success.

 

4.  Administration.  The Plan shall be administered by the Committee in
accordance with Rule 16b-3 promulgated under the Securities Exchange Act of 1934
or any successor rule. The Committee



--------------------------------------------------------------------------------

shall determine the type or types of Grants to be made to each Participant and
shall set forth in such Grant the terms, conditions and limitations applicable
to it, including provisions relating to change in control of the Corporation.
Grants may be made singly, in combination or in tandem. The Committee shall have
full and exclusive power to interpret the Plan, to adopt rules, regulations and
guidelines relating to the Plan, to grant waivers of Plan restrictions, other
than the restrictions described in Paragraph 10, and to make all of the
determinations necessary for its administration.

 

5.  Shares Subject to the Plan.  Up to 1,000,000 Shares shall be available for
Grants while the Plan is in effect. In addition, Shares related to Grants made
on and after April 26, 2005 that are forfeited, terminated, cancelled, expire
unexercised, settled in cash in lieu of stock or in such manner that all or some
of the Shares covered by a Grant are not issued to a Participant shall
immediately become available for Grants, and these Shares, as well as any unused
portion of the percentage limit of Shares in any calendar year or portion
thereof beginning on or after April 26, 2005, shall be carried forward and
available for Grants in succeeding calendar years. During any calendar year, no
Participant shall be awarded Grants pursuant to Paragraphs 7, 8, 9 and 10 hereof
with respect to more than 800,000 Shares of stock.

 

6.  Delegation of Authority.  The Committee may delegate to the Stock Option
Officer and to other senior officers of the Corporation its duties under the
Plan subject to such conditions and limitations as the Committee shall prescribe
except that only the Committee may designate and make Grants to Participants who
are subject to Section 16 of the Securities Exchange Act of 1934.

 

7.  Option.  A right to purchase a specified number of Shares at not less than
100% of Fair Market Value on the date of the Grant. All Options will be
Non-Qualified Options. Full payment for Shares purchased shall be made at the
time of the exercise of the Option, in whole or in part. Payment of the purchase
price shall be made in cash or in such other form as the Committee may approve,
including Shares valued at the Fair Market Value of the Shares on the date of
exercising the Option. No Option shall have a term exceeding eight years from
the date of grant or be exercisable prior to the expiration of one year from the
date of grant, and, without prior stockholder approval, no Option shall be
repriced either by lowering the exercise price of a previously granted Option or
by cancelling and regranting the Option except as provided for in Paragraph 13.

 

8.  Restored Option.  An Option issued as a result of the exercise of an Option
for which the purchase price is paid wholly in previously owned Shares of the
stock of the underlying Option. Upon such an exercise, a Restored Option shall
be granted with respect to Shares of the stock of the underlying Option, equal
to the number of Shares actually used to exercise the underlying Option or
portion thereof plus any Shares withheld for the payment of taxes. A Restored
Option (1) shall have an Option price equal to the Fair Market Value of the
stock of the underlying Option on the date of exercise, (2) shall have the same
expiration date as the underlying Option and (3) shall not be exercisable prior
to the expiration of one year from the date of grant. Grants and exercises of
Restored Options shall be subject to such other restrictions as shall be
determined by the Committee.

 

9.  Stock Appreciation Right.  A right to receive a payment in cash and/or
Shares equal to the excess of the Fair Market Value of a Share on the date the
Stock Appreciation Right (SAR) is exercised over the Fair Market Value of a
Share at the date of the SAR Grant for a specified number of Shares; provided,
that for any SAR exercised during the 10-business-day period beginning on the
third business day following the release of USS’s quarterly earnings, the
Committee may, in its sole discretion, establish a uniform Fair Market Value of
a Share for such period which shall not be more than the highest daily Fair
Market Value and shall not be less than the lowest daily Fair Market Value
during such 10-business-day period. No Stock Appreciation Right shall be
exercisable prior to the expiration of one year from the date of grant.
“Business day” shall mean all calendar days except Saturdays, Sundays and
national holidays.

 

2



--------------------------------------------------------------------------------

10.  Restricted Stock.  An award of Shares for no cash consideration, if
permitted by applicable law, or for such other consideration as determined by
the Committee. Each award shall be subject to: the condition that the
Participant’s continuous service with the Corporation continue for at least one
year following the date of such award; vesting restrictions based on achievement
of business objectives, Corporation performance and other criteria; and
provisions for forfeiture and non-transfer. Subject to such forfeiture and
transfer restriction provisions as may be established by the Committee, any
Participant receiving an award shall have all the rights of a stockholder of the
Corporation with respect to Shares of Restricted Stock, including the right to
vote the Shares and the right to receive any cash dividends thereon. During the
period April 26, 2005 through December 31, 2006, no more than 125,000 Shares of
Restricted Stock shall be granted.

 

Each award of Restricted Stock under this Plan shall remain unvested until the
Committee vests the Shares based upon the specific performance measures outlined
in the table below. The Committee has the authority to adopt, in accordance with
regulations established under the Code, applicable target levels under these
performance measures and the percentage of Restricted Stock to be vested for
attaining these target levels. The Committee reserves the right to reduce the
percentage of Restricted Shares to be vested for a Participant. Shares of
Restricted Stock under this Plan will be vested only after the Committee
certifies in writing that the applicable performance measures have been
satisfied. No Shares of Restricted Stock shall be vested prior to the expiration
of one year from the date of grant. In the case of a change in control of the
Corporation, all restrictions shall terminate.

 

Income from operations as % of capital employed

Income from operations per ton shipped

Operating cash flow as % of capital employed

Safety performance

 

11.  Assumptions and Conversions.  Options and restored options to purchase
USX-U. S. Steel Group Common Stock and stock appreciation rights with respect to
USX-U. S. Steel Group Common Stock that were granted under the USX Corporation
1990 Stock Plan and that remain unexercised on December 31, 2001, shall,
effective January 1, 2002, be assumed by the Corporation and shall be deemed to
constitute Options and Restored Options to purchase, and Stock Appreciation
Rights with respect to Shares, and shall be subject to the same terms and
conditions as the options, restored options and stock appreciation rights being
assumed. The Options and Restored Options will cover the same number of Shares
and have the same exercise prices as the options and restored options to
purchase shares of USX-U. S. Steel Group Common Stock that are being assumed,
provided that the number of Shares and/or the exercise prices will be adjusted
by the Committee, if necessary, so that (i) the aggregate intrinsic value of the
Options and Restored Options on January 1, 2002 is not greater than the
aggregate intrinsic value of the options and restored options being assumed
immediately before January 1, 2002, and (ii) the ratio of the exercise price per
share to the market value per share is not reduced. Any such adjustments will be
based on the closing price per share of USX-U. S. Steel Group Common Stock on
the last trading day before January 1, 2002 relative to the opening price per
share of Shares on the next trading day. These assumptions shall not represent
Grants under Paragraph 5 or 10 hereof. Also, Shares of Restricted Stock into
which restricted shares of USX-U. S. Steel Group Common Stock awarded under the
USX Corporation 1990 Stock Plan are converted on January 1, 2002 shall be
subject to the same terms and conditions as the restricted shares being
converted.

 

12.  Transfer.  No Grant may be assigned, pledged or transferred other than by
will or by the laws of descent and distribution and during a Participant’s
lifetime shall be exercisable only by the Participant or his or her guardian or
legal representative.

 

13.  Adjustments.  In the event of any change in the outstanding common stock of
USS by reason of a stock split, stock dividend, stock combination or
reclassification, recapitalization or merger, or

 

3



--------------------------------------------------------------------------------

similar event, the Committee may adjust appropriately the number of Shares
available for or covered by Grants and Share prices related to outstanding
Grants and make such other revisions to outstanding Grants as it deems are
equitably required.

 

14.  Tax Withholding.  The Corporation shall have the right to deduct applicable
taxes from any cash payment under this Plan which are required to be withheld
and further to condition the obligation to deliver or the vesting of Shares
under this Plan upon the Participant paying USS such amount as it may request to
satisfy any liability for applicable withholding taxes. Participants may elect
to have USS withhold Shares to satisfy all or part of their withholding
liability in the manner and to the extent provided for by the Committee at the
time of such election.

 

15.  Amendments.  The Committee shall have the authority to make such amendments
to any terms and conditions applicable to outstanding Grants as are consistent
with this Plan provided that, except for adjustments under Paragraph 13 hereof,
no such action shall modify such Grant in a manner adverse to the Participant
without the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant.

 

The Board may amend, suspend or terminate the Plan except that no such action
may be taken (other than as provided in Paragraph 13) which would, without
stockholder approval, increase the aggregate number of Shares available for
Grants under the Plan; decrease the price of Options, Restored Options or SARs;
change the requirements relating to the Committee; or extend the term of the
Plan.

 

16.  Effective and Termination Dates.  Subject to approval by the stockholders,
the Plan shall be effective on January 1, 2002 and shall terminate on December
31, 2006, subject to earlier termination by the Board pursuant to Paragraph 15.

 

4